Citation Nr: 0635142	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-08 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to an undiagnosed illness.

4.  Entitlement to service connection for a disorder 
manifested by muscle pain, to include as secondary to an 
undiagnosed illness.

5.  Entitlement to service connection for a disorder 
manifested by joint aches, to include as secondary to an 
undiagnosed illness.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973, and from September 1990 to May 1991.  
Available service personnel records reflect that he was 
awarded the Combat Medic Badge during his earlier period of 
service, and that he served in the southwest Asia Theater 
(SWA) from September 1990 through April 1991.  He also served 
in the reserves, but periods of active duty and active duty 
for training-other than his second period of active service 
from September 1990 through May 1991, has not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board previously, in August 2004.  
At this time claims for service connection for chronic 
fatigue syndrome, a gastro-intestinal disorder, and for 
headaches, including as undiagnosed illnesses, were granted.  
The remainder of the claims, as articulated on the front page 
of this decision, were remanded for further development.  The 
case is now again before the Board.



FINDINGS OF FACT

1.  The competent medical evidence does not establish that 
the veteran's Hepatitis C is etiologically linked to his 
duties during his period of active service in Vietnam.

2.  The medical evidence reflects no diagnosis of a 
respiratory condition and no findings of symptoms or signs of 
a chronic respiratory condition, other than a stable mild 
restrictive defect which has been found to be most likely the 
result of obesity.

3.  The medical evidence reflects no diagnosis of a skin 
condition and no findings of symptoms or signs of a chronic 
skin condition other than tinea pedis, for which service 
connection is already in effect.  

4.  The medical evidence reflects that symptoms and signs of 
muscle pain and joint pain have been diagnosed as 
degenerative disc disease at multiple levels, and 
osteoarthritis of multiple joints.

5.  The medical evidence does not show that degenerative disc 
disease and osteoarthritis were diagnosed within the year 
following discharge from active service, or are otherwise the 
etiological result of service.  No other symptoms or signs of 
a chronic muscle disorder or chronic joint disorder have been 
found by the medical evidence.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5102, 5103 and 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303 (2006).

2.  A respiratory condition, including as an undiagnosed 
illness, was not incurred as a result of active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103 and 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  A skin condition other than tinea pedis, including as an 
undiagnosed illness, was not incurred as the result of active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103 and 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.317 (2006).

4.  A condition manifested by chronic muscle pain, to include 
degenerative disc disease and osteoarthritis, including as an 
undiagnosed illness, was not incurred as a result of active 
service.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5102, 5103 
and 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.317 (2006). 

5.  A condition manifested by chronic joint aches, to include 
degenerative disc disease and osteoarthritis, including as an 
undiagnosed illness, was not incurred as a result of active 
service.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5102, 5103 
and 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.317 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to notify and assist

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The veteran's claim for service connection was made prior to 
the effective date of the Veterans Claims Assistance Act 
(VCAA).  However, in the RO provided a notice letter in April 
2002 informing the veteran of the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  The veteran was also informed that VA would 
obtain service records, VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claims.  Subsequent additional VCAA notices provided in 
December 2002, August 2004, and February 2005 provided 
further information concerning the laws and regulations 
governing claims for undiagnosed illnesses.  

As for content of the notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess, supra (notice was provided on three of the five 
elements of a service connection claim). 

As to the remaining elements under Dingess, the notice did 
not include the criteria for rating the claimed disability or 
on establishing an effective date should the claim be 
granted.  Since the Board is denying the claim of service 
connection, any question as to a disability rating or 
effective date is rendered moot and any defect with respect 
to the notice under Dingess at 19 Vet. App. 473 has not 
prejudiced the veteran's claim.

The action of the RO described above provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which he did, and to address the issues at a 
hearing, which he also did before a local hearing officer 
sitting at the RO.  For these reasons, any procedural defect 
caused by the timing of notice was cured and the veteran has 
not been prejudiced by any defect in the notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (Fed. Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, and private 
medical records.  In addition, the veteran was proffered VA 
examinations.  

The veteran has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, with respect 
to the specific issue of service connection, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim of service 
connection is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

II.  Analysis 

The veteran is claiming service connection for hepatitis C as 
the result of his active service, and for a respiratory 
disorder, a skin disorder, and muscle pain and joint aches, 
including as due to undiagnosed illness.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis/degenerative joint disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the SWA TO 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (West 2002 & Supp. 2005); 38 C.F.R. § 3.317(a)(1) 
(2005).  Consideration of a veteran's claim under this 
regulation does not preclude consideration of entitlement to 
service connection on a direct basis.  Effective March 1, 
2002, section 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 
(2001), amended 38 U.S.C. § 1117 to expand the presumption 
period to September 30, 2011.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic multi 
symptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Hepatitis C

In the present case, the medical evidence establishes that 
the veteran was found to have Hepatitis C in the 1990s.  
Service medical records dated in 1972 show findings of 
leukopenia which was then thought to possibly be the result 
of an intercurrent viral illness or a reaction to Dapsone.  
Service medical records dated in September 1990 reflect a 
history of a blood problem secondary to anti-malarial drugs 
taken during his first period of active service.  The 
examiner diagnosed a history of probable GGPD with chemical 
hepatitis due to Primaquine while in Vietnam.  

The veteran testified that as a combat medic, he was exposed 
to blood during his service in Vietnam.

VA examination for the Persian Gulf Registry showed a 
diagnosis of alcoholic liver disease.  Chronic alcoholism and 
hepatitis C liver disease was shown by April 1999 VA 
examination report.  A report of VA examination report dated 
in August 2003 shows a diagnosis of Hepatitis C more likely 
than not secondary to previous intravenous drug abuse.  
Further VA examination conducted in March 2005 concurred but 
also found that the condition could have been had its onset 
during the veteran's first period of active service.  
Laboratory testing for Hepatitis C was not conducted in the 
early 1970s.

In a June 2006 opinion, Edward S. Wong, M.D., Chief, 
Infectious Disease Section at the McGuire Veterans Affairs 
Medical Center, observed that the majority of patients (more 
than 80 percent) with Hepatitis C develop chronic infection 
and, once acquired, test positive for Hepatitis C for life.  
Therefore, unless the veteran was previously tested for 
Hepatitis C, there is no way to tell for certain when he 
first acquired the disease.  The serologic test for Hepatitis 
C was not available until 1985, hence he could not have been 
tested during his first period of active duty in Vietnam.

In descending order of risk of transmission, Hepatitis C is 
acquired by sharing contaminated needles, transfusions 
(before routine screening for Hepatitis C by blood banks), 
sexual contact, and needlestick and mucous membrane splash 
contact in health care workers.  The physician indicated that 
it could be guessedthat the veteran was at greatest risk to 
contact Hepatitis C during his active duty in Vietnam, based 
on the veteran's report and evidence in the service medical 
records that he participated in certain risk activities, 
which included IV drug use, multiple sex partners, and 
exposure to blood products.  The chemical hepatitis shown as 
then treated in 1972 could have been from Hepatitis C, but 
also could have been the result of exposure to Dapsone or 
alcohol.

Given than the veteran's military occupational specialty 
(MOS) was as a combat medic, and that he was awarded the 
Combat Medic Badge, the Board accepts the veteran's testimony 
that he was exposed to blood of other wounded soldiers in the 
course of his duties.  See 38 U.S.C.A. § 1154(b) (West 2002).  
However, the Board finds the veteran's documented reports of 
his drug use of great probative value because it was his own 
report of his drug history.  As noted above, the use of drugs 
to the point of addiction constitutes willful misconduct for 
which service connection cannot be granted.  38 C.F.R. § 
3.301(d) (2006).  Thus, even if the veteran did contract 
hepatitis C during service due to his IV drug use, the Board 
finds that service connection is not warranted because the 
veteran's reported addiction to IV drugs while serving in 
Vietnam was willful misconduct.  Thus, service connection is 
barred by virtue of 38 U.S.C.A. § 105.


Respiratory Disorder

Service medical records show that the veteran reported 
frequent nose bleeds and colds at medical examination at 
entrance into active service in September 1970, and was 
treated in service for a chest cold; but he made no 
complaints at discharge.  The examiner noted no diagnoses, 
defects, abnormalities or other findings concerning the 
lungs, nose, sinuses, mouth or throat either at entrance to 
active service or on the discharge physical, conducted in 
September 1970 and February 1973, respectively.  Similarly, 
his report of medical examination at discharge from his 
second period of active service, dated in April 1991, shows 
no complaints, diagnoses, defects, abnormalities or other 
findings concerning his respiratory system.  It was observed 
that the veteran was mildly obese and had smoked a pack of 
cigarettes per day for the past 20 years.  Reports of 
periodic examination conducted during his reserve time show 
continued complaints of excessive nose bleeds, a history of a 
broken nose, and complaints of chest pain found to be from 
strain, but show no diagnoses, defects, abnormalities or 
other findings concerning his respiratory system.  

VA outpatient records show complaints of pain while 
swallowing, insomnia and snoring, findings of possible 
allergic rhinitis with post-nasal drip, and minimal 
restriction on pulmonary function tests likely related to 
obesity.  The veteran reported using a Flonase inhaler.

Mild sleep disorder with apnea and restless leg syndrome was 
diagnosed by VA examination in April 1999 and, in August 
2003, chronic allergic rhinitis, with no findings of signs or 
symptoms of an undiagnosed illness.

A March 2005 VA examination shows no findings of a chronic, 
long-term respiratory problem.  The examiner specifically 
stated that the claims file had been reviewed.  Sleep apnea 
was diagnosed and further tests were scheduled.  Concerning 
the nose-bleeds, the examiner observed that the veteran had 
had intermittent nose-bleeds from the 1970s to the present 
time.  The condition had usually subsided on its own, but 
treatment records showed that the veteran had received 
cauterization to treat it.  The examiner listed the nose-
bleeds as an undiagnosed illness, but also opined that they 
were likely the result of long-term use of nasal inhalers.  

Subsequent pulmonary function tests (PFTs) conducted later in 
the same month showed no apparent pulmonary disease.  

In a June 2006 opinion, Daniel E. Bechard, M.D. F.C.C.P., 
Chief, Pulmonary/Critical Care Medicine at McGuire VA Medical 
Center, opines that the medical record presents no 
documentation of any symptoms or signs consistent with a 
chronic bronchopulmonary respiratory condition.  (PFTs 
showing severe obstructive ventilatory defect were actually 
the records of another individual, NOT the veteran.)  As the 
basis for his opinion, Dr. Bechard observed that chest 
radiographs between 1999 and 2005 showed no pulmonary 
abnormalities, and pulmonary function tests conducted in 1999 
and 2005 showed no evidence of obstructive pulmonary disease.  
A stable mild restrictive defect was observed, but the 
physician stated that this manifestation was most likely 
related to the veteran's obesity.  Polysomnography study 
conducted in 1999 did not evidence obstructive sleep apnea.  
Concerning the documented reaction to Dapsone reflected in 
the records, Dr. Bechard noted that medical literature 
reports only a rare incidence of acute self-limiting 
disorder, hypersensitivity pneumonitis, which the veteran did 
not develop.  No incidents of a chronic pulmonary condition 
were linked to the medication.  

The Board accords Dr. Bechard's opinion great probative 
weight, as it was conducted with review of the entire claims 
folder, to include all the clinical test results, and the 
veteran's service medical records.  It is also the most 
recent, incorporating the findings of all previous VA 
examination reports, and the physician is a recognized expert 
in pulmonary/critical care.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Miller v. West, 11 Vet. App. 345, 348 
(1998); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Black v. 
Brown, 5 Vet. App. 177, 180 (1995); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

The medical evidence presents no other findings or opinions 
establishing that the veteran has a respiratory disorder that 
is the result of his active service, or signs and symptoms of 
an undiagnosed chronic respiratory disorder that is the 
result of his second period of active service in the 
southwest theater of operations.  Rather, as noted above, the 
medical expert opinion establishes that the medical evidence 
simply presents no symptoms or signs consistent with a 
chronic bronchopulmonary/respiratory condition-either 
diagnosed or undiagnosed.  Without a diagnosis of a 
respiratory condition, or the establishment of an undiagnosed 
disorder manifested by chronic respiratory signs or symptoms, 
the veteran's reported complaints cannot in and of themselves 
constitute disabilities for which service connection may be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ( "in the absence of proof of a present disability, 
there can be no valid claim"); see also Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  

Skin Disorder

Service medical records show the veteran was treated for a 
skin condition of the feet during his second period of active 
service.  At medical examination at discharge from his second 
period of active service, dated in April 1991, he reported 
blisters on his feet.  The examiner diagnosed tinea pedis.  
Service medical records after his second period of active 
service document continuing complaints of and treatment for 
blisters.

Non-VA treatment records show treatment for conjunctivitis 
and complaints of itching skin and blisters on the feet.  VA 
outpatient records show complaints of and treatment for skin 
problems, including observations of a noncancerous epidermal 
cyst, a subcutaneous nodule near the left eye, seborrheic 
keratosis, and vesicular tinea pedis and onychomycosis.  VA 
examination dated in February 1999 reveals that the veteran 
was then diagnosed with ichthyosis vulgaris, identified as 
being present from childhood, a lesion found to be a drug 
eruption, and thickened toenails.   VA examination in August 
2003 found no rashes, eruptions or suspicious lesions; 
however, toenails were brown, thickened and elongated with 
evidence of fungal involvement.  No diagnosis was made.

The March 2005 VA examination concurs with the August 2003 
report in that the examiner found no evidence of a rash.  
Also in corroboration with the previous examination, findings 
of fungal involvement were observed:  the skin and plantar 
aspects of the feet showed dry, scaling skin with remnants of 
old blisters and hypertrophic nails.  However, the examiner 
also observed a suspicious lesion on the outer canthus of the 
left eye, which appeared to be an epidermal cyst.  After 
noting that the claims file had been reviewed in its 
entirety, the examiner diagnosed a fungal infection of both 
feet and opined that this foot condition, described as 
"jungle rot" had had its onset during the veteran's active 
service in Vietnam.  No other skin condition was diagnosed, 
and the examiner noted no other signs or symptoms of an 
undiagnosed chronic skin disease.

Service connection was previously granted for tinea pedis 
with blisters in a February 2004 rating decision, evaluated 
as 10 percent disabling, effective in November 1998.  The 
veteran has not appealed the effective date or evaluation 
assigned.

The medical evidence presents no other findings or opinions 
establishing that the veteran has a skin condition other than 
a fungal infection of the feet that is the result of either 
period of active service, or signs and symptoms of an 
undiagnosed chronic skin disorder that is the result of his 
second period of active service in the southwest theater of 
operations.  Rather, as noted above, the VA examiner in March 
2005, while noting the presence of what appeared to be an 
epidermal cyst, determined that the bilateral foot fungal 
infection was the only diagnosed skin disability found to be 
etiologically related to service.  No other skin 
abnormalities were found to be the result of either period of 
active service, and no other skin disorders were found to be 
present upon examination.  Moreover, the examiner noted no 
findings of signs or symptoms of an undiagnosed chronic skin 
condition that was etiologically related to the veteran's 
second period of active service.

The Board finds this examination report to be of probative 
weight as it was conducted with review of the entire claims 
folder, to include the previous VA and non-VA treatment 
records and previous VA examinations.  In addition, unlike 
the uncertainty of the examiner's findings concerning the 
claimed respiratory disorder, in March 2005, the examiner's 
findings and diagnoses of skin abnormalities, and opinion as 
to etiology were presented without equivocation.  See Grover, 
supra; Miller, supra; Green, supra; LeShore, supra; Black, 
supra; and Reonal, supra. 

Without diagnosis of a skin condition other than tinea pedis, 
which is already service-connected, that is etiologically 
related to either period of active service or the 
establishment of an undiagnosed chronic disorder manifested 
by signs or symptoms of a skin condition that is 
etiologically related to the veteran's active service in the 
southwest theater of operations, the veteran's reported 
complaints cannot in and of themselves constitute 
disabilities for which service connection may be granted.  
See Brammer, supra; and Sanchez-Benitez v. West, supra; 
Sanchez-Benitez v. Principi, supra.  

Disorders Manifested by Muscle Pain and Joint Aches

Reports of examination at entrance to and discharge from his 
first period of active duty show no complaints or diagnoses, 
defects, abnormalities or other findings concerning the 
veteran's back.  However, the report of medical examination 
at discharge from his second period of active service shows 
complaints of numbness in the right lower extremity with 
onset four months prior.  The examiner noted that the 
findings were subjective on examination, and referred the 
veteran for orthopedic consultation.  Further consultation 
assessed possible mild radiculitis versus myalgia 
paresthetica.  No treatment was prescribed at the time, but 
follow-up was requested in two months to determine the 
veteran's fitness for demobilization.  Service medical 
records thereafter show that he sustained a lifting injury to 
his lower back during a period of inactive duty for training 
in 1994.  He was treated and diagnosed with low back strain 
and given a profile with restrictions.  There is nothing 
further in the service medical records. 

Non-VA and VA treatment records show complaints of back pain 
with an assessment of chronic mild recurrent sciatica, and 
complaints of right leg numbness and joint pain with a 
subsequent diagnosis of degenerative disc disease at L4-5 and 
L5-S1 with facet arthropathy at L5-S1 and moderate 
dextroscoliosis.

VA examinations for spine, joints, muscles, and chronic 
fatigue in February and April 1999 reveal diagnoses of 
degenerative disc disease of the lumbosacral spine by X-ray 
at L3, L4, and L5, lumbar scoliosis, sciatica of the right 
lower extremity, degenerative arthritis in both knees, and 
restless leg syndrome.  No muscle atrophy was found.  
Neurological examination found no focal weakness, pronator 
drift, fasciculations, focal muscle tenderness or 
abnormalities in sensory, coordination, tone, or gait.  VA 
examination in August 2003 reflects clinical findings of 
degenerative disc disease at the C5-T1 levels with foraminal 
narrowing and left C5-6 and C6-7 absent evidence of acute 
injury; degenerative changes at L5-S1 absent evidence of 
acute lumbar spine osseous disease; no evidence of acute 
bilateral knee osseous injury or significant degenerative 
disease; and unremarkable elbows, except for small ulnar 
spurs.  The examiner diagnosed subjective complaints of pain 
in the neck, lower back, knees and elbows without objective 
evidence of dysfunction secondary to pain and opined that 
these complaints were more likely than not secondary to 
somatization from post-traumatic stress disorder (PTSD).  

A March 2005 VA examination shows continued complaints of 
multiple painful areas of the lower back, knees, elbows, and 
neck.  The examiner concluded after review of the claims file 
and examination of the veteran, to include review of clinical 
findings, that the veteran's subjective complaints did not 
meet the objective findings on physical examination.  The 
cervical spine showed no loss of curvature and no deformity.  
Soft tissue discomfort was located only in one position, 
rotating the neck from neutral to left extreme, which 
produced right trapezius discomfort.  Range of motion was 
otherwise within normal limits.  Elbows were similarly absent 
findings of degenerative changes.  Range of motion was full 
without pain, and strength measured 5 of 5 bilaterally at the 
elbows, forearms, and wrists without complaints of pain or 
atrophy.  Range of motion in the knees, hips, and ankles was 
found to be within normal limits without complaint of pain.  
Strength was measured at 5 of 5 throughout, absent atrophy.  
Concerning the lower back, the veteran exhibited myofascial 
tenderness in the left lower back.  However, range of motion 
was found to be within normal limits without any other 
discomfort.  Straight leg raising was 40 degrees on the right 
with pulling, and 50 degrees on the right.  Neurological 
testing revealed no loss of sensation, and deep tendon 
reflexes at trace, bilaterally, throughout.  Pulses measured 
1+ and 2+, bilaterally, throughout.  X-rays were reported to 
show no degenerative joint changes or arthritis at the knees 
or elbows.  Dextroscoliosis was observed in the lumbar spine 
with degenerative changes at L5-S1.  The examiner diagnosed 
multiple arthralgias and chronic fatigue as an undiagnosed 
illness.

It is noted that service connection for chronic fatigue 
syndrome was granted in an August 2004 rating decision, 
pursuant to the August 2004 Board decision.  The disability 
was evaluated as noncompensable, effective in November 1998.  
The veteran has not appealed either the evaluation or the 
effective date assigned.

In a June 2006 opinion, Tangada P. Rao, M.D., Chief, 
Rheumatology, diagnosed the veteran with osteoarthritis.  
However, Dr. Rao observed that osteoarthritis progresses 
slowly, and it was difficult to pin point the time of onset.  
Notwithstanding, the medical evidence presented no injuries 
predisposing the veteran to osteoarthritis.  In arriving at 
these conclusions, the examiner noted the complaints of right 
leg numbness during active service in April 1991, and 
complaints of low back pain in January 1994 following the 
inactive duty lifting injury.  He further observed that 
complaints of low back pain and multiple arthralgias began in 
1998; however examination and outpatient treatment entries 
then noted normal joint examination absent swelling with the 
only finding of abnormality being decreased lumbar spine 
range of motion.  In 1999, records document findings of 
crepitus of the knees and straight leg raising to 60 degrees 
on the right with pain.  Degenerative disc disease was shown 
by X-ray in the cervical and lumbar spine in 2003.  No 
findings of any undiagnosed symptoms or signs consistent with 
a chronic muscle and joint condition were observed.  

Similar to the opinion of Dr. Bechard, the Board accords Dr. 
Rao's opinion great probative weight, as it was conducted 
with review of the entire claims folder, to include all the 
clinical test results, and the veteran's service medical 
records.  It is also the most recent, incorporating the 
findings of all previous VA examination reports, and the 
physician is a recognized expert in rheumatology.  See 
Grover, supra; Miller, supra; Green, supra; LeShore, supra; 
Black, supra; and Reonal, supra. 

The veteran has offered the statement of a lay witness, 
received in February 2003, indicating that the witness has 
observed the veteran to manifest extreme pain to his body, 
including joint pain.  However, the statement is not precise 
in terms of onset of the symptoms or the period of time for 
which they have been observed.  In addition, the statement 
describes only complaints of pain.  Notwithstanding, even 
assuming, without finding, that such statement was sufficient 
lay evidence of the presence of a non-medical indicator, 
meeting the definition of chronic provided in the regulations 
(see 38 C.F.R. § 3.317(a)(3) and (4)), the medical evidence 
reflects that the veteran's complaints of joint pain are 
properly diagnosed as osteoarthritis.  As such, these 
observed complaints of pain cannot be considered signs or 
symptoms of a chronic undiagnosed disability.

The medical evidence presents no other findings or opinions 
establishing that the veteran's diagnosed osteoarthritis is 
the result of either period of active service, the result of 
the injury sustained during inactive duty for training in 
1994, or that the veteran exhibits signs and symptoms of an 
undiagnosed muscle or joint disorder that is the result of 
his second period of active service in the southwest theater 
of operations.  In addition, accepting for the sake of 
analysis, without finding that the diagnoses of degenerative 
joint disease presented in earlier treatment and examination 
reports are valid (some are not affirmed by the 2005 VA 
examination report and June 2006 opinion), the Board notes 
that the first medical evidence of complaints of pain and 
treatment for muscle and joint pain, is the documentation in 
the service medical records of the inservice lifting injury 
in 1994.  Thereafter, the first medical evidence of 
complaints of or treatment for muscle and joint pain is in 
1995.  The first diagnosis of a degenerative disease in the 
spine was made in 1998.  Diagnoses of arthritis in the 
cervical spine, lumbar spine, and knees was made in 1999.  
The presumption afforded for arthritis only applies to a 
diagnosis within a year following discharge from active 
service, which, in this case, occurred in 1973 and 1991.  The 
diagnoses of degenerative disc disease and arthritis were 
made several years after the veteran's discharge from his 
second period of active service and well-beyond the one-year 
presumptive period.  Rather, as noted above, the medical 
expert opinion establishes that the appropriate diagnosis for 
the veteran's complaints of muscle and joint pain is 
osteoarthritis; the veteran experienced no injuries 
predisposing him to osteoarthritis, i.e., the condition is 
not etiologically related to complaints of right lower 
extremity numbness in 1991 or the 1994 lifting injury; and 
while it is difficult to pinpoint the onset of 
osteoarthritis, complaints of pain began in 1998 with 
degenerative disc disease confirmed clinically in 2003.  

Absent medical evidence that the diagnosed osteoarthritis is 
the etiological result of the veteran's active service, or 
had its onset within the presumptive period, or the 
establishment of an undiagnosed disorder manifested by signs 
and symptoms of chronic joint pain and muscle aches, the 
veteran's reported complaints cannot in and of themselves 
constitute disabilities for which service connection may be 
granted.  

The Board has considered the veteran's statements and that of 
his witness, and they have been given weight as to their 
observations of manifestations caused by his symptoms.  While 
the Board recognizes that the veteran believes that his 
respiratory, skin, and muscle and joint disorders are related 
to his active service-including as undiagnosed illnesses 
relating to his Persian Gulf War service, it does not appear 
that the veteran or the lay witness is medically trained to 
offer any opinion as to diagnosis or etiology.  See Espiritu 
v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may 
be competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).

After review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for respiratory and skin disorders, and for disorders 
manifested by muscle and joint disorders, including as 
undiagnosed illnesses.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit favorable determinations pursuant to 38 
U.S.C.A. § 5107(b).

Accordingly, service connection for Hepatitis C, a 
respiratory disorder, skin disorder, a disorder manifested by 
muscle pain, and a disorder manifested by joint aches, 
including as an undiagnosed illness, is denied.


ORDER

Service connection for Hepatitis C is denied.

Service connection for a respiratory disorder, including as 
secondary to an undiagnosed illness, is denied.

Service connection for a skin condition, including as 
secondary to an undiagnosed illness, is denied.

Service connection for a disorder manifested by muscle pain, 
including as secondary to an undiagnosed illness, is denied.

Service connection for a disorder manifested by joint aches, 
including as secondary to an undiagnosed illness, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


